NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



AUDREY LAWRENCE,                            )
                                            )
              Appellant,                    )
                                            )
v.                                          )      Case No. 2D17-2048
                                            )
STATE OF FLORIDA,                           )
                                            )
              Appellee.                     )
                                            )

Opinion filed April 20, 2018.

Appeal from the Circuit Court for Manatee
County; Deno G. Economou, Judge.

Rachael E. Bushey of O'Brien Hatfield, P.A.,
for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Wendy Buffington,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


              Affirmed.


CASANUEVA, VILLANTI, and BLACK, JJ., Concur.